ORDER
Upon consideration of the consent to disbarment filed by Elisha Isler in accordance with Maryland Rule BV12 d 2, and the written recommendation of Bar Counsel, it is this 25th day of July, 1988
ORDERED, by the Court of Appeals of Maryland, that Elisha Isler be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Elisha Isler from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerk of all judicial tribunals in the State.